DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending and examined below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Cao on 2/17/22.
Examiner Amendment as filed from applicant is attached below:

(Currently Amended) A computer-implemented method for operating an autonomous driving vehicle, the method comprising:
receiving an initial reference line representing a route from a first location to a second location associated with an autonomous driving vehicle (ADV), wherein the initial reference line includes a plurality of line segments;
smoothing the line segments by applying a quadratic programming (QP) spline smoothing algorithm to the line segments; 
in response to determining that the QP spline smoothing algorithm for the line segments fails to converge, adjusting a location of an end point of a line segment;
smoothing the line segments by applying a QP spline smoothing algorithm to the adjusted line segment; 

controlling the ADV using the smoothed reference line as a reference line of the route.

(Original) The method of claim 1, further comprising: 
adjusting a number of splines for the QP spline smoothing algorithm; and
smoothing the line segments by applying the QP spline smoothing algorithm to the line segments with adjusted number of splines.

(Original) The method of claim 1, further comprising: 
adjusting an order of splines for the QP spline smoothing algorithm; and
smoothing the line segments by applying the QP spline smoothing algorithm to the line segments with adjusted order of splines.

(Original) The method of claim 1, wherein the location of the end point is adjusted, such that a length of the line segment lengthens or shortens by a predetermined length.
(Original) The method of claim 1, wherein a length of each of the line segments is dynamically determined based on a road condition of the route and a speed of the ADV.  
 
(Original) The method of claim 1, wherein at least one of the line segments is different in length from at least one other line segment. 

 (Original) The method of claim 1, wherein the end point is adjusted a predetermined number of iterations before adjusting a number of splines for the QP spline smoothing algorithm. 

(Currently Amended) A non-transitory machine-readable medium having instructions stored therein for operating an autonomous driving vehicle, the instructions, when executed by a processor, causing the processor to perform operations, the operations comprising:

smoothing the line segments by applying a quadratic programming (QP) spline smoothing algorithm to the line segments; 
in response to determining that the QP spline smoothing algorithm for the line segments fails to converge, adjusting a location of an end point of a line segment;
smoothing the line segments by applying a QP spline smoothing algorithm to the adjusted line segment; 
generating a smoothed reference line based on the smoothed line segments
controlling the ADV using the smoothed reference line as a reference line of the route.

(Original) The non-transitory machine-readable medium of claim 8, wherein the operations further comprise: 
adjusting a number of splines for the QP spline smoothing algorithm; and
smoothing the line segments by applying the QP spline smoothing algorithm to the line segments with adjusted number of splines.

(Original) The non-transitory machine-readable medium of claim 8, wherein the operations further comprise: 
adjusting an order of splines for the QP spline smoothing algorithm; and
smoothing the line segments by applying the QP spline smoothing algorithm to the line segments with adjusted order of splines.

(Original) The non-transitory machine-readable medium of claim 8, wherein the location of the end point is adjusted, such that a length of the line segment lengthens or shortens by a predetermined length.
(Original) The non-transitory machine-readable medium of claim 8, wherein a length of each of the line segments is dynamically determined based on a road condition of the route and a speed of the ADV.  
 
(Original) The non-transitory machine-readable medium of claim 8, wherein at least one of the line segments is different in length from at least one other line segment. 

 (Original) The non-transitory machine-readable medium of claim 8, wherein the end point is adjusted a predetermined number of iterations before adjusting a number of splines for the QP spline smoothing algorithm. 

(Currently Amended) A data processing system, comprising:
a processor; and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including
receiving an initial reference line representing a route from a first location to a second location associated with an autonomous driving vehicle (ADV), wherein the initial reference line includes a plurality of line segments;
smoothing the line segments by applying a quadratic programming (QP) spline smoothing algorithm to the line segments; 
in response to determining that the QP spline smoothing algorithm for the line segments fails to converge, adjusting a location of an end point of a line segment;
smoothing the line segments by applying a QP spline smoothing algorithm to the adjusted line segment; 
generating a smoothed reference line based on the smoothed line segments
controlling the ADV using the smoothed reference line as a reference line of the route.

(Original) The system of claim 15, wherein the operations further comprise: 
adjusting a number of splines for the QP spline smoothing algorithm; and


(Original) The system of claim 15, wherein the operations further comprise: 
adjusting an order of splines for the QP spline smoothing algorithm; and
smoothing the line segments by applying the QP spline smoothing algorithm to the line segment with adjusted order of splines.

(Original) The system of claim 15, wherein the location of the end point is adjusted, such that a length of the line segment lengthens or shortens by a predetermined length.
(Original) The system of claim 15, wherein a length of each of the line segments is dynamically determined based on a road condition of the route and a speed of the ADV.  
 
(Original) The system of claim 15, wherein at least one of the line segments is different in length from at least one other line segment. 

(Original) The system of claim 15, wherein the end point is adjusted a predetermined number of iterations before adjusting a number of splines for the QP spline smoothing algorithm. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 8, and 15, Liao-McPherson et al. (US 2020/0050196) discloses a system of curve smoothing optimization for vehicle paths including utilization of convex quadratic program (QP) algorithms (¶38), but does not disclose adjusting an end point in response to the algorithm failing to converge.

Suhyeon Gim, Lounis Adouane, Sukhan Lee, Jean-Pierre Derutin, Clothoids Composition Method for Smooth Path Generation of Car-Like Vehicle Navigation, discloses a clothoid composition method for smooth path generation of car-like vehicle navigation including changing inflection and deflection of curvatures to idealize a path but does not disclose sufficient number of line segment splicing or adjusting an end point in response to the algorithm failing to converge.
Wonteak Lim, Seongjin Lee, Myoungho Sunwoo , and Kichun Jo, Hybrid Trajectory Planning for Autonomous Driving in On-Road Dynamic Scenarios discloses a system of smoothing and optimizing lateral trajectory planning of autonomous vehicles including numerous methods of offsetting point coordinates and line/arc lengths in order to better adapt curve scenarios, but it was published after the filing date and therefore does not suffice as proper prior art.
Jinyun Zhou, Runxin He, Yu Wang, Shu Jiang, Zhenguang Zhu, Jiangtao Hu, Jinghao Miao, and Qi Luo, Autonomous Driving Trajectory Optimization With Dual-Loop Iterative Anchoring Path Smoothing and Piecewise-Jerk Speed Optimization, discloses a system of autonomous driving trajectory optimization through path smoothing including adjusting and changing position vectors and angles in order to create smoothed paths, but it was published after the filing date and therefore does not suffice as proper prior art.


Therefor claims 1, 8, and 15 are allowed. Dependent claims 2-7, 9-14, and 16-20 are likewise allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665